IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-65,054-01, WR-65,054-02, and WR-65,054-03


EX PARTE GENE WILFORD HATHORN, JR.





ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 6958-B IN THE 411TH JUDICIAL DISTRICT COURT

TRINITY COUNTY



Per Curiam.  


O R D E R


	This is a post conviction application for writ of habeas corpus filed pursuant to the
provisions of Texas Code of Criminal Procedure article 11.071.
	On June 27, 1985, a jury convicted applicant of the offense of capital murder.  The
jury answered the special issues submitted pursuant to Texas Code of Criminal Procedure
article 37.071, and the trial court, accordingly, set punishment at death.  This Court
affirmed applicant's conviction and sentence on direct appeal.  Hathorn v. State, 848
S.W.2d 101 (Tex. Crim. App. 1992).
	Applicant presents eleven allegations in his application in which he challenges the
validity of his conviction and resulting sentence.  An evidentiary hearing was held, and
the trial judge entered findings of fact and conclusions of law.  The trial court
recommended that relief be denied. 
	This Court has reviewed the record with respect to the allegations made by
applicant.  We adopt the trial judge's findings and conclusions, except for conclusion of
law number two which we reject.  Based upon the trial court's findings and conclusions
and our own review, the relief sought is denied.
	This Court has also reviewed documents entitled "Skeletal Supplement to Writ of
Habeas Corpus" and "Supplemental Application for Writ of Habeas Corpus."  Because
these documents were filed after the deadline provided for the filing of an initial
application for writ of habeas corpus, we find them to be subsequent applications.  See
Art. 11.071.  We further find that the documents fail to meet one of the exceptions
provided for in Section 5 of Article 11.071 and, thus, we dismiss them as abuses of the
writ. 
	IT IS SO ORDERED THIS THE 13TH DAY OF SEPTEMBER, 2006.

Do Not Publish